Title: To Alexander Hamilton from Tobias Lear, 10 November 1799
From: Lear, Tobias
To: Hamilton, Alexander


          
            Sir,
            Mount Vernon Nov. 10th. 1799
          
          On my return from Harper’s Ferry I had the honor to receive your letters of the 25th & 30th ultimo covering letters for Colo. Parker, which have been duly forwarded to him. and I have since received another letter for Colo Parker and one for Majr Campbell & Mr. Mackey, all which shall be transmitted by the next mail. and I pray you to command me whenever there is any way in which I can be servicable to you.
          The most direct channel through which letters — can be sent at present from Harp Phila. New Yk &c. to Harpe’s Ferry is in the Mail to Shepherds Town, on the Potomac, about ten miles above Harper’s Ferry. But they would go much more directly & expeditiously by a cross post; or special Messenger from Fredericktown in Maryland to Harper’s Ferry, which is a distance of twenty miles, and I presume there will be a conveyance of that kind established.
          I had the honor of writing to you from Fredericktown on the 31st ulto. respecting quarters for the 9th & 10th Regts—and on my return to this place I made a full report to the Commander in Chief on that subject, which was sent to the Secy of War, with a request that he would communicate the same to you.
          Captn. George S. Washington, of the 8th Regt. informed me that his name had been mentiond to you, with others, as qualified for an appointment in the Inspector’s or Quartermasters department—and he requested I would be so good as to say to you that if he shd be thought — worthy of any thing of that kind, he would wish to be in the Inspector’s department of Inspection, as he is convinced he should not discharge the other with any satisfaction to himself
          With great respect I have the honor to be Sir your most Obedt. Set.
          Genl. Alex Hamilton
        